          Case 7:21-cr-00376-NSR Document 29 Filed 09/07/21 Page 1 of 1




Email: jfacciponti@mmlawus.com                                              1185 Avenue of the Americas
Direct: 212.880.3966                                                                            Floor 21
Facsimile: 212.880.3998                                                            New York, NY 10036

                                        September 3, 2021             Deft's request to adjourn the in-person
                                                                      Sentencing from Oct. 13, 2021 or,
Via ECF and Email (romannysdchambers@nysd.uscourts.gov)               alternatively, Oct. 14, 2021 until Dec. 15,
                                                                      2021 at 11:45 am or, alternatively, Dec.
Honorable Nelson Stephen Román                                        16, 2021 at 11:45 am without objection
United States Courthouse                                              by the Gov't is granted. Clerk of Court
300 Quarropas Street                                                  requested to terminate the motion (doc.
White Plains, NY 10601-4150                                           28). Dated: Sept. 7, 2021

       Re: United States v. Haywood, 21 Cr. 376 (NSR)

Dear Judge Román:

         I am CJA counsel for Justin Kenyotta Haywood in the above-referenced matter.
Sentencing in this matter is currently scheduled for either October 13 or 14, 2021. I write to
respectfully request that sentencing be adjourned for 60 days. The government has no objection
to this request. Mr. Haywood is presently detained at the Westchester County Jail.

         As the Court is aware, the defense has retained a mitigation expert to assist in preparing
a mitigation report for the Court to use at sentencing. Although the mitigation expert has been
diligently working to obtain key records for Mr. Haywood since she was retained at the start of
the summer, because many of the records related to Mr. Haywood’s educational, employment,
and criminal history are located out of state – in Colorado, Texas, New Jersey, and elsewhere –
the mitigation expert needs additional time to obtain those records and prepare a report. In
addition, the undersigned needs additional time to review the report and incorporate it into Mr.
Haywood’s sentencing submission, which is due two weeks prior to sentencing. Accordingly,
the defense respectfully requests that sentencing be adjourned by 60 days. This is the defense’s
first request for an adjournment of sentencing.
                                                .
                                          Respectfully submitted,

                                          /s/ J.P.F.

                                          Joseph P. Facciponti


        9/7/2021



 New York     Ƈ      Washington, D.C.     Ƈ     Virginia    Ƈ     Chicago       Ƈ      San Francisco
